UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 24, 2016 (March 1, 2016) Guggenheim Enhanced Equity Income Fund (Exact name of registrant as specified in its charter) Massachusetts 811-21681 34-7194866 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 227 West Monroe Street Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(312) 827-0100 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13-4(c)) 1 Item 7.01Regulation FD Disclosure. Amended and Restated By-Laws.On February 24, 2016, the Board of Trustees of Guggenheim Enhanced Equity Income Fund (the “Fund”) amended and restated in its entirety the By-Laws of the Fund (the “Amended and Restated By-Laws”).The Amended and Restated By-Laws are attached hereto as Exhibit 3.1 and are incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Amended and Restated By-Laws of Guggenheim Enhanced Equity Income Fund 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GUGGENHEIM ENHANCED EQUITY INCOME FUND By: /s/ Mark E. Mathiasen Name: Mark E. Mathiasen Title: Secretary DATE:March 1, 2016 3 EXHIBIT INDEX Exhibit No. Description Amended and Restated By-Laws of Guggenheim Enhanced Equity Income Fund 4
